IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 01-40784
                          Summary Calendar



STEPHANIE SNAPE, Individually,
As Next Friend for Cornelius James
Snape IV and as Representative of
the Estate of Cornelius James Snape
III, on behalf of Cornelius James
Snape,
                                              Plaintiff-Appellant,

versus

LINCOLN BENEFIT LIFE COMPANY; ET AL,
                                              Defendants


LINCOLN BENEFIT LIFE COMPANY; POE &
BROWN INC.; SCOTT HENRY; CIGNA
FINANCIAL ADVISORS INC.; SAGEMARK
CONSULTING INC.,
                                              Defendants-Appellees.
         __________________________________________________


            Appeal from the United States District Court
                  for the Eastern District of Texas
                          (No. 4:99-CV-236)
          ________________________________________________
                            April 8, 2002


Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Cornelius James Snape III (“Neal Snape”) died in an automobile

accident with a drunk driver on September 20, 1997.                    Prior to his

death, Neal Snape had been in the process of finalizing a life

insurance policy with Lincoln Benefit Life Company (“Lincoln”) to

benefit his wife, with his son named as contingent beneficiary.

The policy was to take effect on September 22, 1997.                       At the time

of his death Snape had paid no premiums on the policy and had yet

to receive the policy.

      After    Lincoln      denied    her     claims     for   benefits,    appellant

Stephanie Snape filed negligence and Texas Insurance Code violation

claims in her individual capacity, as well as on behalf of her

minor son, Cornelius James Snape IV, and the estate of her deceased

husband, Neal Snape, involving the application for life insurance

that Neal Snape submitted to Lincoln through Scott Henry (“Henry”).

Henry is employed by defendant Poe & Brown, Inc. as a sales agent

in the employee benefits group.                 Henry consulted with John Van

Veldhuizen, an employee of defendant Cigna Financial Services

(“Cigna”),     which       is   now   known     as   Sagemark     Consulting,      Inc.

(“Sagemark”).

      Lincoln notified Henry that the life insurance policy was

approved on August 26, 1997.                On August 26, 1997, Lincoln also

notified Henry that it was suspending processing of the policy

until Henry fulfilled its internal agent appointment procedures.

The   policy    was    suspended      sixteen        days   while   Henry    obtained

appointment.          On   September     11,     1997,      the   policy    went   into

                                            2
processing.     If the policy had not been suspended, the effective

date of the policy would have been September 7, 1997, before Neal

Snape’s death.

     On September 15, 1997, Lincoln sent Henry written notice of

the amount of the premium payment he was to collect to put the

policy in effect and notified him that the policy had an effective

date of September 22, 1997.          Henry was also notified by Van

Veldhuizen’s office on September 19, 1997, that a premium needed to

be collected.    Henry was advised on September 19, 1997, that the

physical policy was in the mail to him.

     By memorandum opinion dated March 28, 2001, the district court

partially adopted the magistrate judge’s report; granted motions

for summary judgment by Poe & Brown and Henry, Lincoln, and

Sagemark and Cigna; dismissed appellant’s case with prejudice; and

dismissed Cornelius James Snape IV with prejudice.              Appellant

appeals   the   district   court’s   grants   of   summary   judgment   and

dismissal of appellant’s claims.          Snape further claims that the

district court abused its discretion when it denied her leave to

amend her complaint to add claims allegedly developed during the

discovery process.

     This court reviews grants of summary judgment de novo. Harken

Exploration Co. v. Sphere Drake Ins. PLC, 261 F.3d 466, 470 (5th

Cir. 2001).     Summary judgment is proper if there is no genuine

issue as to any material fact.           Fed. R. Civ. P. 56(c); Celotex


                                     3
Corp. v. Cartrett, 477 U.S. 317, 322 (1986).               A genuine issue of

fact exists only “if the evidence is such that a reasonable jury

could return a verdict for the non-moving party.”                Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     Defendants owed no duty to Snape that would support the

negligence claims.     An insurer and its agent have no duty to give

an insured notice of a premium, to give notice that a policy has

expired, to inform an insured of the status of a policy, or to

ensure that coverage is in effect through payment of a premium.

Shindler v. Mid-Continent Life Ins. Co., 768 S.W.2d 331, 333 (Tex.

App. 1989); Macintire v. Armed Forces Benefit Ass’n, 27 S.W.3d 85

(Tex. App. 2000).

     Appellant      also    brought       suit   against     defendants     for

misrepresentation pursuant to Article 21.21 § 4(11) of the Texas

Insurance   Code,   which   prohibits      unfair   or   deceptive   acts   or

practice in the business of insurance.           Even where the insurer or

its agent has made statements that could be misleading, “[a]n

insured will be deemed to know the contents of the contract he

makes.” Shindler, 768 S.W.2d at 334 (citing Standard Accident Ins.

Co. v. Employers Cas. Co., 419 S.W.2d 429, 432 (Tex. App. 1967)).

The policy application provides that “no insurance will start by

reason of the application until the policy is delivered and the

first payment is accepted by Lincoln Benefit Life.              In this case,

the insurance will start on the date shown in the policy.”                  The


                                      4
policy application further provides that “each person who signs

below acknowledges        that     he   or       she    read   and    understands     this

Application.”      Neal Snape signed the policy application.                       “A claim

for misrepresentation can not stand when the party asserting the

claim is       legally   charged    with         knowledge     of    the    true   facts.”

Shindler, 768 S.W.2d at 334 (citing Sutton v. Grogan Supply Co.,

Lumber Division, 477 S.W.2d 930, 935 (Tex. App. 1972)).

       Further, Texas follows the rule that where a policy provides

that    life    insurance    shall      not        be    in    force       until   certain

considerations are satisfied, fulfillment of these conditions is

essential for a valid contract.                  Roberts v. Mass. Indem. & Life

Ins. Co., 713 S.W.2d 159 (Tex. App. 1986).                     There was no contract

between Lincoln and Neal Snape.                  Neal Snape had made no payments

and had not even received the policy.

       Regarding appellant’s claim that Henry had a duty to inform

Neal Snape that he would need to go through processing to become an

agent of Lincoln, Henry was licensed by the State of Texas to sell

life insurance for any life insurance company.                       When the time came

for Henry to complete Lincoln’s internal procedures and become

“appointed,” he did so with ease in about two weeks.                        Lincoln never

withdrew Henry’s authority nor does appellant aver a failure by

Henry to obtain the requisite authority from the state.                                See

generally Armstrong v. Tidelands Life Ins. Co., 466 S.W.2d 407

(Tex. App. 1971); Woods v. William M. Mercer, Inc., 769 S.W.2d 515,


                                             5
518-19 (Tex. 1988).

     This court reviews denial of a motion for leave to amend for

abuse of discretion.   Addington v. Mutual Ins. Co., 650 F.2d 663,

666 (5th Cir. 1981).   Leave to amend “shall be freely given when

justice so requires,” Fed. R. Civ. P. 15(a), but “leave to amend is

not automatic.” Avatar Exploration, Inc. v. Chevron, U.S.A., Inc.,

933 F.2d 314, 320 (5th Cir. 1991).   Reason for the denial need only

be apparent from the record.   Foman v. Davis, 371 U.S. 178, 182

(1962). Reasons for denying the leave to amend here are “ample and

obvious.” Rhodes v. Amarillo Hosp. Dist., 654 F.2d 1148, 1154 (5th

Cir. 1981). The record supports denying leave to amend because the

motion was untimely, presented without full disclosure to the

court, prejudicial to the defendants, or futile.       The district

court was within its discretion to deny leave.

     The judgment of the district court is AFFIRMED.




                                6